                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                          MDL No. 2741
 LIABILITY LITIGATION
                                                  Case No. 16-md-02741-VC

                                                  PRETRIAL ORDER NO. 180:
 This document relates to:
                                                  LETTER BRIEFS IN GIGLIO V.
 Giglio v. Monsanto Co., 16-cv-5658               MONSANTO

                                                  Re: Dkt. Nos. 6124, 6126

       In light of Giglio’s apparent recovery, Monsanto’s request to adjust the pretrial schedule

in his case is granted. The case will now proceed according to the Wave 1 deadlines.

Furthermore, the parties are not limited – in Giglio’s case or any other Wave 1 case – to the

general-causation experts called during the Daubert proceedings in 2017. That limitation was

intended to apply only to the bellwether cases.

       IT IS SO ORDERED.

Dated: October 7, 2019
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
